                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 JEOFFREY L. CLARK and                          :
 EDGEWOOD PARTNERS
 INSURANCE CENTER                               :

                     Plaintiffs                 :      CIVIL ACTION NO. 1:19-179

         v.                                     :           (JUDGE MANNION)

 BRANCH BANKING & TRUST                         :
 CO.
                                                :
                    Defendant
                                                :

                                           ORDER

       In accordance with this court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) This case is TRANSFERRED to the United States District Court for

           the Northern District of Texas under 28 U.S.C. §1406(a) for further

           proceedings.

       (2) The Clerk of Court is directed to CLOSE THIS CASE.



                                                    s/  Malachy   E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: March 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2019 MEMORANDA\19-179-01-ORDER.DOCX
